EXAMINER’S AMENDMENT

1.	Authorization for this examiner’s amendment was given in an interview with Mr. Charles Yeh on March 16, 2022.

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The application has been amended as follows: 
In claim 14, line 8, “according to claim 1,” has been deleted.

				Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838